Citation Nr: 0518563	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  01-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to October 8, 1991.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 21, 2001, rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.

In a July 11, 2001, decision, the Board denied the veteran a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities prior to October 
8, 1991.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).

In a November 2002 order, the Court granted the parties' 
Joint Motion for Remand of the Board's July 11, 2001, 
decision and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Joint Motion, the Court vacated the 
Board's decision and remanded the issue of entitlement to 
TDIU prior to October 8, 1991, to the Board for issuance of a 
readjudication decision that takes into consideration 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) and 
Bowling v. Principi, 15 Vet. App. 1 (2002).

The Board, in a June 5, 2003 decision, dismissed the claim 
for TDIU prior to October 8, 1991, and the veteran appealed 
that decision to the Court.  

In an April 2004 order, the Court granted the parties' Joint 
Motion for Remand of the Board's July 11, 2001, decision.  In 
the Joint Motion, the parties agreed that the Board's 
dismissal did not comport with the November 2002 Joint Motion 
remand directive, in that the Board did not adequately 
discuss Roberson and Bowling, particularly whether the 
evidence of record includes an informal claim for TDIU prior 
to October 8, 1991.

The case was remanded to the RO in September 2004, and 
returned to the Board in June 2005 for further appellate 
consideration.

FINDINGS OF FACT

1. The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.

2. Effective from October 8, 1991, the veteran has been 
entitled to a 100 percent schedular rating for service-
connected post-traumatic stress disorder.

3. In August 2000, VA received the veteran's claim for total 
disability based on individual unemployability; there is no 
evidence of an informal claim prior to that date.


CONCLUSION OF LAW

The veteran's criteria for the award of total disability 
based on individual unemployability prior to October 8, 1991 
have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 3.340, 3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The 'notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
August 2000.  In January 2001, a letter from the RO informed 
the veteran of the evidence necessary to substantiate it.  A 
statement of the case dated in April 2001, as well as a 
supplemental statement of the case dated in March 2005, 
provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefit sought.

Moreover, a letter dated in October 2004 also instructed 
veteran regarding the evidence necessary to substantiate his 
claim and requested that he identify evidence supportive of 
the claim.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the contents of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2004).  The Board's September 2004 
remand also provided guidance pertaining to the evidence and 
information necessary to substantiate the claim.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims; he is familiar 
with the law and regulations pertaining to his claims; he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to her claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that any defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Although the Court has not specified how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  

 In addition, pertinent VA and private treatment records have 
been obtained.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

The veteran submitted his original claim of entitlement to 
service connection for "nerves" in October 1967.  In 
support of his claim he also submitted an October 1967  VA 
hospitalization report indicating a diagnosis of anxiety 
reaction in an emotionally unstable personality.

A December 1967 VA hospitalization report indicates a 
diagnosis of passive aggressive personality, aggressive type 
with impulsivity and immaturity.  The veteran was apparently 
given 24 hours to seek psychiatric help or go to jail.  The 
veteran had been accused separately of auto theft, physical 
assault of both of his parents, and physical assault of a 
police officer.  The report's author indicated that a three-
day stay did not bring about any measurable change in the 
veteran's impulsivity, impatience and maladaptive behavior.  
The veteran was discharged against medical advice.  

In an April 1968 letter to the RO, the veteran's father 
indicated that the veteran had canceled a March 1968 VA 
examination because he was at the Bridgewater Correctional 
Institute.  He noted that the veteran was scheduled to leave 
the Institute in April 1968.

A report from Bridgewater Correctional Institute was received 
in May 1968.  The correctional social worker indicated that 
the veteran had been admitted in February 1968 and released 
in April 1968.  She noted that the veteran, at the time of 
his incarceration, had been suffering from an extreme nervous 
condition, reportedly due to his time in Vietnam.  She stated 
that the veteran received medication for his nerves.

A VA neuropsychiatric examination was conducted in July 1968.  
The veteran reported that he lived with his parents and was 
making a satisfactory domestic adjustment.  However, the 
physician noted that such report was not consistent with the 
history contained in the veteran's records.  He noted that 
the veteran had been unemployed for the previous week, 
because he decided to change jobs and go into construction 
work driving a dump truck.  The veteran had been working for 
two weeks in a factory, but impulsively quit because he 
didn't like the job.  He drove a trailer truck for two months 
prior to that.  The examiner indicated that such behavior was 
in keeping with the veteran's general unstable, erratic, 
unpredictable behavior which had characterized him since 
leaving the service.  The veteran was noted to be a 
patronizing individual with press of speech, full of 
information, impetuous, approval seeking, and generally 
grandiose, expansive and fearless.  On mental status 
examination, the veteran was over-cooperative and over 
talkative, very restless and ill at ease, and somewhat self-
conscious.  He reported a good deal of difficulty with the 
law, having been arrested for carrying a dangerous weapon, 
drunkenness, and assault and battery on a police officer.  
The examiner noted that since his discharge from the Army, 
the veteran had been a neurotically entangled, highly 
disturbed and angry, impetuous, unstable person who seemed to 
have an obsession with being arrested.  He also indicated 
that the veteran seemed to have sought attention throughout 
his life, and had resorted to heroic and dramatic  methods to 
obtain such attention to compensate for his basic 
inadequacies.  He opined that the veteran was bent on leading 
an antisocial, destructive existence and had not profited 
from his experiences.  He noted that the veteran's anxiety 
had been of a disturbed, crippling type and has reacted to 
his sensitivity with ill-advised antisocial behavior.  He 
found an absence of a sense of responsibility and 
shortsighted behavior.  The diagnosis was anxiety reaction 
with depressive features in an unstable, inadequate, 
maladjusted, antisocial personality.

In a November 1968 rating decision, the RO granted service 
connection for anxiety reaction with depressive features, 
awarding a 30 percent evaluation for that disability.  
Service connection for a scar of the right foot and fractured 
second right toe was also granted, with noncompensable 
evaluations for those disabilities.

The veteran was hospitalized at a VA facility in January and 
February 1971.  His chief complaint was nerves.  The veteran 
was tried on many different assignments, and eventually 
became very demanding of a discharge so he could find a job.  
He was discharged, the provider having found that the veteran 
could no longer benefit from hospitalization.  The discharge 
diagnosis was character disorder.

VA hospitalization for three days in April 1971 was for 
treatment of a passive aggressive personality associated with 
alcohol and drug abuse.  Upon discharge, he was to visit his 
probation officer and return directly to work.  

The veteran was readmitted in July 1971.  He reported that he 
had to go to court, and that this was making him tense and 
anxious.  On admission, the veteran was noted to be 
manipulative during the interview.  The provider indicated 
his belief that the veteran was not motivated and was there 
to avoid going to court.  The veteran was assigned to work in 
the laundry.  During his stay, he was noted to constantly act 
out, causing problems with other patients on the ward.  The 
provider concluded that the veteran was using his 
hospitalization to hide from the law, and the veteran was 
discharged in custody of the court.  The diagnosis was 
character disorder.

A January 1972 VA discharge report shows that he veteran had 
been hospitalized for antisocial personality since December 
1971.  He claimed he was a heroin addict, but his records did 
not support his claim.  The report indicates that the veteran 
had previous hospitalizations for personality disorder.  He 
was irregularly discharged, and the provider indicated that 
he was not suitable for employment.

VA hospitalization from January to February 1972 was for 
treatment of an anti-social personality.  While confined, he 
broke the rules when he did not get his way.  It was 
concluded that he was not being helped by the program.  He 
was discharged.  It was noted that he was competent and able 
to work.

During a July 1973 VA psychiatric examination, the veteran 
indicated that he was beginning work as a house painter.  The 
diagnosis was anxiety reaction with depressive features in an 
unstable antisocial personality.

The veteran was hospitalized at a VA facility for eight days 
in August 1973.  He reported that after service he drove a 
trailer truck for four months, but lost his driver's license 
for driving under the influence of alcohol in August 1969.  
He indicated only short jobs since then, except for the 
period from December 1972 to June 1973 when he worked as a 
trash collector.  The provider noted that the veteran was 
married, but that the marriage was going badly due to the 
veteran's drinking.  The veteran was considered to be able to 
be gainfully employed.  The discharge diagnosis was passive 
aggressive personality with cyclothymic and explosive 
features. 

The veteran requested an increased evaluation in November 
1977.  

On VA examination in March 1978, the recorded history 
included incarcerations at a correctional facility for 
various offenses, to include assault and attempted robbery.  
The examiner noted that following release from the 
correctional facility, the veteran had been unable to find a 
steady job.  The veteran indicated that he had done all sorts 
of odd jobs.  He stated that he could not cope with stress 
and that he could not get along with people.  He was 
unemployed at the time of the examination.  The examiner 
noted that the veteran had a tendency to lead a rather 
impulsive, destructive existence and had not benefited from 
his past experiences.  She concluded that the veteran needed 
long term psychiatric follow-up before he could adapt himself 
to everyday social life and hopefully find gainful 
employment.  The diagnosis was severe, chronic anxiety 
neurosis with passive aggressive personality features.

A May 1978 rating decision continued the 30 percent 
evaluation for the veteran's anxiety neurosis.  The veteran 
submitted a notice of disagreement in February 1979, but did 
not perfect an appeal after receiving a statement of the 
case.

A VA examination was conducted in August 1980.  The veteran 
complained of bouts of depression, trouble sleeping, 
restlessness, tenseness and inability to keep a job.  He 
reported that since his incarceration, he had not been able 
to find a steady job and that he had difficulty holding a 
job.  He indicated that he had worked most recently for a 
trucking company loading and unloading trucks, but that the 
job lasted only two days.  He stated that the owner gave him 
his pay and stated that the veteran was too nervous, uptight 
and arrogant to continue in the job.  The examiner noted that 
the veteran attended a program for his drinking, which had 
become a problem.  The veteran reported that he got into 
fights easily and that he was prone to fly off the handle at 
the slightest provocation.  The examiner concluded that as 
compared to previous evaluations, there had been no 
improvement in the veteran's mental status. The diagnosis was 
chronic, severe anxiety neurosis, with depressive and passive 
aggressive personality features.  

In an October 1980 rating decision the RO concluded that the 
veteran's psychiatric illness was suggestive of severe 
industrial impairment, and that the evidence of record showed 
a continuing pattern of difficulty in social relationships 
and a spotty record of employment.  The evaluation for the 
veteran's anxiety reaction was increased to 50 percent.

A January 1981 VA progress note indicates the veteran's 
report of unemployment as a truck driver because his license 
was revoked due to criminal charges.  Alcohol and depression 
were noted in February 1981, and alcohol abuse was indicated 
in a May 1982 VA treatment note.

A January 1983 letter from Seaboard Folding Box Corporation 
indicates that he veteran was employed there for two weeks in 
August 1982, but had been terminated due to his exceedingly 
nervous condition.

A March 1983 rating decision denied an increased rating for 
the veteran's nervous condition.

A December 1983 report from Billerica House of Correction 
indicates that the veteran was incarcerated from September to 
November 1983.  The offense committed was noted to be a 
misdemeanor.

The veteran submitted to a VA examination in January 1984.  
The examiner noted that the veteran had been unemployed on 
and off since his service in Vietnam.  The veteran reported 
that he had spent 65 days in Billerica due to a drunk driving 
arrest.  He endorsed anxiety attacks.  He also reported a 
chronic alcohol abuse problem since age 21, as well as 
interpersonal and marital problems.  The examiner also noted 
various legal problems, and the veteran's report that he had 
been unable to obtain good employment since his release from 
penal institutions.  The veteran was sullen and very needy.  
The examiner concluded that the veteran as an impulse ridden 
character with passive aggressive personality and self-
destructive tendencies including impulsivity and chronic 
alcoholism.  The diagnoses were general anxiety disorder, 
with dysthymic features and passive aggressive personality, 
and alcohol abuse.  

A February 1984 rating decision denied an increased rating 
for the veteran's service-connected psychiatric disability.

The veteran was psychiatrically hospitalized at a VA facility 
from December 1985 to January 1986.  He requested alcohol 
detoxification and treatment for his nerves and depression.  
Throughout his hospitalization, the veteran was often very 
angry, disgruntled and uncooperative.  Psychiatric discharge 
diagnoses were acute and chronic alcoholism and personality 
disorder.

Alcohol detoxification was undertaken at a VA Medical Center 
again in March 1986.  The veteran had been charged with 
driving while intoxicated and hitting a guardrail.  He had 
quit his job as a tractor-trailer driver two days prior to 
admission to the detoxification unit.  Discharge diagnoses 
were adjustment disorder with depressed mood, post-traumatic 
stress disorder (PTSD), and alcohol abuse.  Additional March 
1986 records revealed that the veteran was receiving 
occupational therapy due to a left shoulder injury sustained 
during the "guardrail" accident.  The veteran was 
discharged to an alcohol dependence treatment program.  The 
provider noted that the veteran was not employable because he 
remained under treatment.

The veteran was subsequently admitted to a VA inpatient 
alcohol abuse treatment program.  After less than one month, 
the veteran requested discharge.  He signed out against 
medical advice.  The discharge diagnosis was continuing 
alcohol dependence.

In an August 1986 rating decision, the RO recharacterized the 
veteran's service-connected psychiatric disability as PTSD 
and determined that the 50 percent evaluation was 
appropriate.

On VA examination in December 1986, the veteran reported 
nerves and personal problems.  He indicated that he had been 
separated from his wife for a year.  He reported regular 
treatment for alcohol counseling and for his nerves.  He 
indicated that he had been employed at a Texaco store, but 
that his employer was very much concerned about his condition 
and had put him on a part time schedule pending his 
involvement in an alcohol treatment program and treatment for 
his nerves.  Following completion of the program, the 
employer promised him full time employment.  The examiner 
stated that it seemed likely that the veteran's PTSD 
contributed to his addiction, family problems, job 
difficulties and anxiety.  The veteran reported his intent to 
apply for inpatient alcohol treatment as well as a PTSD 
treatment program.  The diagnoses were severe PTSD and 
alcohol dependence in partial remission.

In a January 1987 rating decision, the RO determined that an 
increased rating for the veteran's PSTD was not warranted.  
The veteran submitted a notice of disagreement with respect 
to that racing decision, but did not perfect an appeal.  

A routine VA examination was carried out in March 1990.  The 
veteran reported that he had been unable to hold onto any 
jobs, and that he had experienced problems with the law.  He 
indicated that he had lost his money and house in a divorce 
settlement, and had attempted to deal with his anxiety 
symptoms by drinking.  He stated that he was presently trying 
to get into therapy.  The diagnoses were chronic, severe PTSD 
and bipolar disorder.

The veteran was hospitalized from July to August 1990, for 
alcohol detoxification and psychological evaluation.  The 
veteran reported that his most recent employment was for 
three years at a store, and that the job had ended around 
1989.  At the time of discharge, he was comfortable, not 
depressed, abstinent, competent and able to work.  He had 
found residence at a halfway house.  Discharge diagnoses were 
alcohol dependence and mixed personality disorder with 
borderline and passive aggressive traits.  

In August 1992 the RO increased the evaluation of the 
veteran's PTSD to 100 percent, concluding that it was 
severely disabling and that it prevented the veteran from any 
type of substantially gainful employment.  An effective date 
of January 6, 1992 was assigned.  In February 1996 the RO 
determined that an effective date of October 8, 1991 was the 
appropriate effective date for the 100 percent evaluation.  

In a February 2001 letter, the veteran's representative 
requested a 100 percent evaluation based on individual 
unemployability from the veteran's discharge from service.  
In support of this request, the representative submitted a 
copy of a hospitalization report dated in January 1972, which 
indicated that the veteran was not suitable for employment.  
The diagnosis during this hospitalization was antisocial 
personality disorder.  The representative also pointed to a 
VA hospital report dated in March 1986, which indicated that 
the veteran was not employable at that time because he was 
still under treatment for alcoholism.

Analysis

The veteran essentially argues that he made an implied or 
inferred claim for TDIU as part of his initial claim for 
benefits, and that such claim has remained unadjudicated by 
VA.  He maintains that from the date of his separation from 
active duty service in August 1967 to the effective date of 
the 100 percent schedular rating assigned to his service-
connected PTSD in October 1991, there was evidence in the 
record of his inability to obtain and retain employment due 
to his service-connected disabilities, particularly his 
chronic neurosis.  Hence, he maintains that every time he 
submitted a claim for an increased evaluation for his 
service-connected neurosis, he was also requesting TDIU, as 
the maximum evaluation possible.

At the outset, the Board notes that the veteran did not 
submit a formal claim of entitlement to TDIU until August 
2000.  The RO had, on numerous prior occasions, determined 
that increased ratings were not appropriate.  The veteran has 
not specifically challenged the adequacy of those prior final 
decisions by the RO.  Consequently, those decisions are final 
and binding in the absence of clear and unmistakable error, 
which has not been specifically alleged by either the veteran 
or his representative.  See 38 C.F.R. § 3.105(a); Russell v. 
Principi, 3 Vet.App. 310, 313 (1992).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service- 
connected disabilities, and employment and educational 
background.  38  C.F.R. §§ 3.340, 4.16 (2004).

A total rating, however, based on individual unemployability, 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disabilities.  38 C.F.R. § 
4.16(b) (2004).  Specifically, the regulations provide that, 
in exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2004).

Under the VA statutory and regulatory scheme, evidence of a 
veteran's unemployability arising from an already allowed 
service-connected disability is evidence of an increase in 
the severity of that disability.  See Wood v. Derwinski, 1 
Vet.App. 367 (1991).  On a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  See AB v. Brown, 6 Vet.App. 35 
(1993).

In Norris v. West, 12 Vet.App. 413 (1999), the Court held 
that when VA conducts a medical examination to determine 
whether the veteran's condition has improved in order to 
determine whether a service-connected rating should be 
decreased or continued, if the results in dictate an increase 
in severity in the disability, VA must then evaluate the 
circumstances as a claim for an increased rating.  The Court 
further held that when an RO is considering a rating increase 
claim where the veteran's schedular rating meets the minimum 
criteria of Section 4.16(a), and there is evidence of current 
service-connected unemployability, evaluation of that rating 
increase must also include an evaluation of a reasonably 
raised claim for a TDIU rating.

In Roberson v. Principi, 251 F.3d 1378 (2001), the United 
States Court of Appeals for the Federal Circuit held that 
once a veteran submitted evidence of a medical disability and 
made a claim for the highest rating possible, and 
additionally submitted evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. § 
3.155(a) was met.  

Pursuant to the above discussion, making a determination on 
the issue of whether the evidence reveals an informal claim 
during the period prior to October 8, 1991 necessarily 
requires the Board to determine whether evidence of 
unemployability due to service connected disability was 
submitted.  To that end, the Board will separately evaluate 
the medical treatment records for the period in question.

Reports of VA hospitalizations in October and December 1967 
do not address the veteran's employability.  Moreover, the 
December 1967 hospitalization was for passive aggressive 
personality, and the Board observes that personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation, and service-connected compensation 
benefits may not be paid for such disorders.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2004); Beno v. Principi, 3 Vet.App. 439 
(1992).

A July 1968 VA neuropsychiatric examination report notes that 
the veteran had been unemployed for the previous week, having 
decided to change jobs.  The veteran reported that he was 
going to drive a dump truck.  He also reported that he had 
worked for two weeks in a factory, but impulsively quit 
because he didn't like the job.  Work as a trailer truck 
driver was also noted.  Anxiety reaction and antisocial 
personality were diagnosed.  The examiner provided no opinion 
regarding the veteran's employability.

VA hospitalizations in 1971 resulted in diagnoses of 
character disorder.  In February 1971, the veteran demanded 
to be discharged so that he could find a job.  In July 1971 
the veteran's care provider expressed his belief that the 
veteran had entered the hospital in order to avoid going to 
court.  No assessment of the veteran's employability was 
made.  

Upon discharge from a VA facility in January 1972, the 
veteran's provider concluded that he was not suitable for 
employment.  However, treatment during that period of 
hospitalization was for antisocial personality, and as noted 
above, such disorders are not subject to service connection.  
The veteran's service-connected disabilities, particularly 
his anxiety neurosis, were not discussed in the report of 
hospitalization.

In August 1973 the veteran reported that a job as a trailer 
truck driver, which began shortly after service separation, 
had ended when he lost his driver's license for driving under 
the influence of alcohol in August 1969.  He indicated short 
jobs since that time, except for a period of approximately 
six months when he worked as a trash collector.  The provider 
diagnosed passive aggressive personality and concluded that 
the veteran was capable of being gainfully employed.  

In March 1978 the veteran reported that he had been unable to 
find a steady job since his incarceration, but indicated that 
he had done all sorts of odd jobs.  He attributed part of his 
employment problems to his legal problems.  The examiner 
concluded that the veteran required psychiatric follow-up in 
order to adapt himself to everyday social life and hopefully 
find gainful employment.  It is apparent, that in her expert 
opinion, the veteran was able to secure or follow a 
substantially gainful occupation and was thus capable of 
gainful employment.  Aside from expressing the hope that 
psychiatric treatment might help the veteran to find gainful 
employment, she made no specific finding as to the veteran's 
employability.

At a VA examination in August 1980, the veteran again 
reported that he had not been able to secure steady work and 
that he had difficulty holding a job.  He did, however, state 
that he had worked most recently loading and unloading 
trucks.

A January 1984 VA examination resulted in a diagnosis of 
general anxiety disorder with dysthymic features and passive 
aggressive personality, as well as a diagnosis of alcohol 
abuse.  No assessment of the veteran's employability was 
rendered.

A January 1986 VA discharge summary shows diagnoses of acute 
and chronic alcoholism and personality disorder.  Following 
alcohol detoxification in March 1986, the veteran was 
discharged to an alcohol dependence treatment program.  At 
that time, the provider noted that the veteran was not 
employable because he remained under treatment for the 
alcoholism.  There was no medical opinion relating alcoholism 
to his service-connected disability.

In December 1986 the veteran reported that he had been 
employed at a store but that his employer had put him on a 
part time schedule pending his participation in an alcohol 
treatment program and treatment for his nerves.  While the 
examiner found it likely that the veteran's PTSD contributed 
to his job problems, he did not indicate that it rendered the 
veteran unemployable.

In March 1990 the veteran reported an inability to hold onto 
any jobs.  Upon hospitalization in July 1990, however, he 
indicated that his most recent employment had been in a store 
and that the job had ended around 1989.  Based upon the 
veteran's report, the Board assumes that this is the same job 
that he reported in December 1986.

Based upon the careful review of the evidence and the 
applicable law, the Board concludes that entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) prior to October 
8, 1991 is not warranted.  As thoroughly discussed above, 
none of the evidence of record pertaining to the period in 
question demonstrates that the veteran was unemployable 
solely due to his service-connected disabilities.  In fact, 
much of the medical evidence of record pertains to treatment 
for the nonservice-connected disabilities of personality 
disorder and alcoholism.  On only two occasions did treatment 
providers directly address the veteran's employability.  In 
January 1972, a VA psychiatrist, after diagnosing antisocial 
personality, concluded that the veteran was not suitable for 
employment.  Again, the provider did not indicate that 
treatment at that time was rendered for the veteran's 
service-connected neurosis.  A provider in March 1986 also 
concluded that the veteran was not employable at that time, 
because he remained in treatment for alcoholism.  The 
evidence contains no clear statement that the veteran was 
unsuitable for employment due to his service-connected 
disabilities.  While other evidence reflects the veteran's 
report of trouble keeping jobs, he has also reported various 
employments, to include work in a store, apparently from 1986 
to 1989.  The Board finds that evidence of sporadic 
employment simply does demonstrate that the veteran was 
unable to maintain substantially gainful employment solely 
because of his service-connected disabilities.  The Board 
therefore finds that the veteran has not met the "identify 
the benefit sought" requirement of 38 C.F.R. § 3.155(a), as 
set forth in Roberson, supra.  Therefore, the Board concludes 
that the evidence for the period from August 1967 to October 
1991 simply and clearly does not contain an informal claim 
for TDIU.

The veteran's representative also argues that the RO erred in 
failing to refer the veteran's case for extraschedular 
consideration under 38 C.F.R. §§ 3.321 and 4.16(b).  However, 
the Board concludes that such referral was not warranted in 
this case.  In this regard the Board observes that there is 
no evidence indicating that the schedular criteria under 
which the veteran's anxiety reaction was evaluated were 
inadequate.  Here again, the Board notes that although the 
veteran was hospitalized numerous times during the period in 
question, such hospitalizations were generally due to either 
personality disorder or alcoholism, and not to his service-
connected anxiety reaction.  Additionally, as noted above, 
the medical evidence simply does not support the argument 
that the service-connected psychiatric disability caused 
marked interference with employment.  Therefore, the Board 
concludes that referral for extraschedular consideration is 
not warranted for the period in question.  38 C.F.R. § 
3.321(b)(1) (2004).

In light of the above discussion, the Board finds that the 
evidence of record did not reasonably raise a claim for TDIU.  
Accordingly, the veteran's claim must be denied.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to October 8, 1991is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


